Exhibit 10.4

Design Statement of Work A-1
to Flextronics Design and Manufacturing Services Agreement
Project Title: ROBO Inventory Agreement
This Design Statement of Work ("SOW") is entered into on December 4, 2013 ("SOW
Effective Date") by and among FireEye, Inc. ("FireEye, Inc."), a Delaware
corporation organized and existing under the laws of the United States, having
its principal office at 1440 McCarthy Blvd., Milpitas, CA 95035, FireEye Ireland
Limited ("FireEye Ireland"), a company organized and existing under the laws of
Ireland, having its principal office at First Floor, Block B, City Gate Park,
Mahon, Cork, Ireland ("FireEye Ireland" together with FireEye, Inc.,
"Customer"), and Flextronics Telecom Systems, Ltd. ("Flextronics"), having its
principal place of business at Level 3, Alexander House, 35 Cybercity, Ebene,
Mauritius (collectively the "Parties" and individually each a "Party").


This SOW is governed by, incorporated into, and made part of the Flextronics
Design and Manufacturing Services Agreement dated as of September 28, 2012
between FireEye, Inc. and Flextronics, as amended by the Amendment to
Flextronics Design and Manufacturing Services Agreement dated as of August 1,
2013 between the Parties (collectively, the "Agreement"). The terms of this SOW
are limited to the scope of this SOW and will not be applicable to any other
SOWs. Any terms and conditions in this SOW shall prevail over any conflicting
terms and conditions in the Agreement. This SOW and the Agreement represent the
entire agreement and understanding between the Parties relating to the subject
matter hereof and supersede all prior and contemporaneous representations,
discussions, negotiations and agreements, whether written or oral. Capitalized
terms not otherwise defined in this SOW shall have the meanings assigned to them
in the Agreement.


Section 1 - Product Definition


The parties acknowledge that (i) Customer is engaging Flextronics to perform
final test and direct order fulfillment for the ROBO finished good systems
("ROBO Systems") manufactured by SuperMicro and as such, Flextronics is unable
to add any value in the manufacturing process of such ROBO Systems and shall
simply serve as Customer's agent in their final test/direct order fulfillment
requirements, and (ii) accordingly, Flextronics shall not be required to accept
any risk of ownership of such ROBO Systems with the exception of any loss or
damage of such ROBO Systems while in Flextronics' possession.


Section 2 - Specifications


Customer shall be responsible for defining and communicating to Flextronics the
applicable Specifications for this SOW.


Section 3 - Term


This SOW shall commence on the SOW Effective Date and shall be governed by the
Agreement, including without limitation, Section 11 of the Agreement.


Section 4 - Project Design Responsibilities


Not applicable.


Section 5 - Customer Specified Items


Flextronics will purchase the ROBO systems in accordance with Customer's
then-current Forecast.


Section 6 - Testing Requirements


Testing Requirements shall be defined in the Specifications noted in Section 2
above.

Design Statement of Work A-1
to Flextronics Design and Manufacturing Services Agreement
by and among FireEye Inc., FireEye Ireland Limited and Flextronics Telecom
Systems, Ltd.

--------------------------------------------------------------------------------




Section 7 - Process


The direct order fulfillment process is generally outlined below:


1.
Place orders to SuperMico for ROBO Systems (a virtually complete product) in
accordance with Customer forecast.

2.
Receive units in Flextronics' direct order fulfillment center located at
Milpitas Building 10 ("M10").

3.
Move units to Flextronics' manufacturing center located at Milpitas Building 4.

4.
Open box, pull units out, test/image.

5.
Re-package units in original packaging

6.
Move units back to M10.

7.
Inventory all units.

8.
Receive order from Customer.

9.
Pull unit(s) from inventory, open box(es) and license.

10.
Re-package unit(s) in original packaging.

11.
Ship (EXW Flextronics' facility of manufacture (lncoterms 2010)).



Section 8 - Contacts


Customer:    Flextronics:
Name: ____________________        Name: ____________________
Voice: ____________________        Voice: ____________________
Pager: ____________________        Pager: ____________________
Fax: ____________________        Fax: ____________________
Email: ____________________        Email: ____________________


Section 9 - Costs


Customer shall be financially liable for any ROBO Systems procured by
Flextronics provided that such ROBO Systems were purchased by Flextronics in
accordance with Customer's then-current Forecast.


Customer agrees to pay Flextronics a monthly carrying fee of 1% for all ROBO
Systems held by Flextronics for longer than 30 calendar days from receipt at
Flextronics' facility and which are not covered by a Customer order. Customer
further agrees that Flextronics reserves the right to invoice Customer for (a)
any ROBO Systems held by Flextronics for longer than 120 calendar days from
receipt at Flextronics' facility and which are not covered by a Customer order
and (b) any ROBO Systems no longer sold by Customer.


Customer shall pay for all ROBO Systems invoiced by Flextronics in accordance
with the terms and conditions in the Agreement.



Design Statement of Work A-1
to Flextronics Design and Manufacturing Services Agreement
by and among FireEye Inc., FireEye Ireland Limited and Flextronics Telecom
Systems, Ltd.

--------------------------------------------------------------------------------




Flextronics shall ship to Customer any ROBO Systems purchased in accordance with
this SOW EXW Flextronics' facility of manufacture (lncoterms 2010) or, at
Customer's request, Flextronics will continue to store any such ROBO Systems
upon mutually agreeable terms and conditions.


Section 10 - Acceptance Criteria


The Parties agree to follow the acceptance procedures as provided in Section 7.1
of the Agreement.


IN WITNESS WHEREOF, the Parties have signed this Design Statement of Work as of
the SOW Effective Date.
FIREEYE, INC.
 
FLEXTRONICS TELECOM SYSTEMS, LTD.
By:
/s/ Frank Verdecanna
 
By:
/s/ Manny Marimuthu
Name:
Frank Verdecanna
 
Name:
Manny Marimuthu
Title:
VP, Finance
 
Title:
Director
 
 
 
 
 
FIREEYE IRELAND LIMITED
 
 
 
By:
/s/ Sean Gethin
 
 
 
Name:
Sean Gethin
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 




Design Statement of Work A-1
to Flextronics Design and Manufacturing Services Agreement
by and among FireEye Inc., FireEye Ireland Limited and Flextronics Telecom
Systems, Ltd.